Order filed January 24, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-09-00866-CV
                                   ____________

 CHRIS THYGESEN AND BRUCE W. DERRICK, DERIVATELY ON BEHALF
   OF CLEARMEDIAONE, INC., AND ITS SHAREHOLDERS, Appellants

                                           V.

  ROBERT F. STRANGE, JR., ROBERT J. VIGUET JR., AND THOMPSON &
                     KNIGHT, L.L.P., Appellees


                           On Appeal from the 157th Court
                                 Harris County, Texas
                           Trial Court Cause No. 2008-35835


                                      ORDER

       On October 29, 2009, this court abated this appeal because appellee, Robert F.
Strange, petitioned for voluntary bankruptcy in the United States Bankruptcy Court for the
Southern District of Texas, under cause number 09-37417-H1-11.       See Tex. R. App. P.
8.2.
       Through the Public Access to Court Electronic Records (PACER) system, the court
has learned that the bankruptcy case was closed on December 14, 2011. The parties failed
to advise this court of the bankruptcy court action.

       Unless within 20 days of the date of this order, any party to the appeal files a
motion demonstrating good cause to retain this appeal, this appeal will be reinstated and
dismissed for want of prosecution.



                                      PER CURIAM




                                             2